Exhibit 10.29

AMENDMENT NO. 1

TO

JOINT VENTURE AND OPERATING AGREEMENT

THIS AMENDMENT NO. 1 TO JOINT VENTURE AND OPERATING AGREEMENT (the “Amendment”)
is made and entered into as of November 9, 2011 (the “Amendment Effective
Date”), by and between Solazyme, Inc. (“Solazyme”) and Roquette Frères, S.A., a
French société anonyme (“Roquette”). Capitalized terms used but not defined
herein are as defined in the Agreement (defined below).

WHEREAS, Solazyme and Roquette entered into a Joint Venture and Operating
Agreement (the “Agreement”) as of November 3, 2010 and collectively own 100% of
the Percentage Interests of the Company;

WHEREAS, Solazyme and Roquette desire to amend the Agreement to provide that
(i) Roquette will make available during Phase 1 and 2 to the Company additional
working capital financing in the form of a senior secured loan, in an amount not
to exceed * for use by the Company, and (ii) Solazyme will guarantee repayment
of (A) one half of the aggregate draw-downs from such Roquette facility, up to
an aggregate principal amount of * and (B) * of the associated fees, interest
and expenses; and

WHEREAS, Solazyme and Roquette desire to make additional ancillary additions,
deletions and changes to the Agreement.

NOW THEREFORE, in consideration of the covenants and promises set forth herein,
and for other valuable consideration, Solazyme and Roquette agree as follows:

1. AMENDMENT OF THE AGREEMENT. Solazyme and Roquette hereby amend the terms of
the Agreement as provided herein. To the extent that the Agreement is explicitly
amended by this Amendment, the terms of this Amendment will control over terms
of the Agreement that are contrary to, or conflict with, this Amendment. Where
the Agreement is not explicitly amended, the terms of the Agreement will remain
in force.

1.1. Addition of Section 4.2(d). A new subsection (d) is hereby added to
Section 4.2 of Agreement that provides as follows:

“(d) Should the Company require additional capital, in excess of that provided
in this Agreement, and in addition to financing that may be secured
independently by the Company, the Board may cause a Capital Call to be made to
the Members and such capital, if so called, will be provided by the Members in
accordance with their Percentage Interests. The form of such contributions shall
be equivalent from each Member (that is, equity, debt, or debt and equity).”

 

Confidential

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 1 -



--------------------------------------------------------------------------------

1.2. Amendment of Section 5.1. Section 5.1 of the Agreement is hereby deleted in
its entirety and replaced with the following:

“5.1 Phase 1 and Phase 2.

(a) During Phase 1 and 2 of the Business, upon the unanimous written request of
the Board, Roquette agrees to provide debt financing to the Company, or in the
alternative guarantee the debt financing that a third party provides to the
Company, in the amount of up to *.

(b) During Phase 1 and 2 of the Business, upon the unanimous written request of
the Board, Roquette agrees to provide additional debt financing to the Company
in the amount of up to *. In connection with the foregoing, Solazyme shall
guarantee the repayment to Roquette of (i) fifty percent (50%) of the aggregate
outstanding principal draw-downs under such facility in an aggregate principal
amount not to exceed * plus (ii) * of the associated fees, interest and
expenses. Solazyme also agrees to separately deliver such instruments providing
for such guarantee in forms satisfactory to Roquette, including (A) the “First
Demand Payment Guarantee” (“FDPG”) executed by Solazyme concurrently with the
execution of Amendment No. 1 to the Agreement dated November 9, 2011 and
(B) just prior to the first draw-down by the Company on the facility under this
Section 5.1(b), a separate FDPG (or a substantially equivalent instrument)
executed by Solazyme’s bank (or similar financial institution) guaranteeing
Solazyme’s obligations under this Section 5.1(b) (together, the “SZ Loan
Guarantee”). Solazyme represents and warrants that the SZ Loan Guarantee does
not conflict with or breach its obligations or covenants to its lenders for
borrowed money, including the obligations under the Loan and Security Agreement
dated as of May 11, 2011 by and between Solazyme and Silicon Valley Bank.

(c) The terms of the debt financings described in Section 5.1(a) and
Section 5.1(b) shall be as set forth in Exhibit C. Such financings shall be used
for the Company’s working capital needs.”

1.3. Amendment to Section 10.4(a)(ii). The first three sentences of
Section 10.4(a)(ii) of the Agreement are hereby deleted in their entirety and
replaced with the following:

“(ii) Phase 2 – Small Commercial (“Phase 2”). The Company shall obtain from
Roquette small-scale production capacity (targeting a final capacity of
approximately five thousand (5,000) metric tons of Product per annum); provided,
however, that Solazyme acknowledges that such target is subject to certain
operational efficiencies that may not be achievable, notwithstanding the terms
of Section 2.2(b) of the Manufacturing Agreement or Exhibit B to the Board
resolutions dated on or about September 30, 2011. Roquette agrees to pursue this
target by

 

Confidential

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 2 -



--------------------------------------------------------------------------------

designing and building at its own expense a manufacturing facility suitable for
such scale of production in Lestrem, France, or other such location as the Board
determines (the “Phase 2 Facility”).”

1.4. Deletion of Section 10.4(a)(iv). Section 10.4(a)(iv) of the Agreement is
hereby deleted in its entirety and replaced with the following:

“Reserved.”

1.5. Amendments to Exhibits. Exhibit C of the Agreement is hereby deleted in its
entirety and replaced with the Exhibit C attached hereto. Exhibit G of the
Agreement is hereby deleted in its entirety and replaced with the following:

“Reserved.”

2. MISCELLANEOUS.

2.1. Full Force and Effect. This Amendment amends the terms of the Agreement and
is deemed incorporated into, and governed by all the other terms of, the
Agreement. The provisions of the Agreement, as amended by this Amendment, remain
in full force and effect.

2.2. Entire Agreement. This Amendment, together with the Agreement, represent
the entire agreement of Solazyme and Roquette with respect to the subject matter
hereof and supersedes all prior understandings and agreement with respect
thereto.

2.3. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Copies of original signature pages sent by
facsimile and/or PDF shall have the same effect as signature pages containing
original signatures.

[Signatures follow.]

 

Confidential

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Solazyme and Roquette have executed this Amendment as of the
Amendment Effective Date.

 

SOLAZYME, INC.     ROQUETTE FRÈRES, S.A. By:  

/s/ Jonathan Wolfson

    By:  

/s/ Guy Talbourdet

Name:   Jonathan Wolfson     Name:   Guy Talbourdet Title:   CEO     Title:   DG

 

Confidential

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT C

FINANCING TERMS

 

1. Debt financing to be used for the Company’s working capital needs in Phase
1 & 2, pursuant to Section 5.1(a), and in Phase 3, pursuant to Section 5.2(a)

Type of Financing

Revolving credit facility. Draw-downs can be made throughout the term of the
facility. Paybacks of principal will be available for re-borrowing during the
term of the facility. Loan documentation shall generally track the corresponding
debt facility documents of Roquette being used to provide such revolver.

Term of Facility

Five (5) years from the facility commitment date. The facility commitment date
for the working capital needs in Phase 1 & 2 pursuant to Section 5.1 shall be
between the eighteenth (18th) and twenty-fourth (24th) monthly anniversary of
the Effective Date, as then determined by the Board. The facility commitment
date for the working capital needs in Phase 3 pursuant to Section 5.2(a) shall
be the date upon which the Board unanimously agrees to proceed with the
construction of the Phase 3 Facility as provided in Section 10.4(a)(iii).

Term of Borrowing

1, 3, 6 or 12 months from the draw-down of any loan under the credit facility.

Reference Interest Rate

* of the relevant period of withdrawal (i.e., the applicable * rate
corresponding to the term of the loan, set on or about two (2) days before the
borrowing date). Interest and principal of each withdrawal shall be paid with a
single repayment on the maturity date of the withdrawal.

Margin

The margin for any borrowing under the credit facility shall be equal to the
Roquette Lending Margin plus *. The Roquette Lending Margin shall mean * as of
the date of the facility commitment date for the first year. At each anniversary
date of the facility commitment date, the Roquette Lending Margin will be
modified to reflect * negotiated during the preceding year.

Example (for illustration purposes only; rates given are not actual):

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Assumptions:

*

Points/Commitment Fees, Etc.

The Company will be obligated to pay to Roquette, on the facility commitment
date, a commitment fee equal to *.

Upon each anniversary of the facility commitment date, the rate of the
commitment fees will be reviewed to integrate the terms of the credit lines
negotiated during the preceding year.

Example (for illustration purposes only; rates given are not actual):

Assumptions:

*

Covenants

 

  1. Financial Covenants (based on semi-annual audited financial statements)

The financial covenants will be agreed between Roquette and the Company shortly
before the applicable facility commitment date, based upon the then current
business plan of the Company. The type of covenants and terms of such covenants
will be consistent with industry standards and the financial structure and
financial ratios of the Company.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  2. Non Financial Covenants

 

  (a) Pari Passu ranking

 

  (b) Material Adverse Change (“MAC”) means in the reasonable opinion of
Roquette a material adverse effect on:

 

  (i) the business, operations, property, condition (financial or otherwise) or
prospects of the Company;

 

  (ii) the ability of the Company to perform and comply with its obligations
under financial documents; or

 

  (iii) the validity, legality or enforceability of financial documents.

Information Covenants

Including, subject to additional items as may be reasonably requested:

 

  1. copies of published consolidated annual and half-year audited financial
accounts of the Company

 

  2. compliance certificate with each set of accounts

 

  3. annual budget

 

  4. notification of default

 

  5. details of any material litigation, arbitration or administrative
proceedings

Events of Default

Subject to appropriate exceptions and remedy in relation to the Company (and,
where relevant, its subsidiaries) including:

 

  1. non-payment (with a 3 business day grace period for
technical/administrative error) under any financing documents

 

  2. any financial covenant breach

 

  3. failure to comply with any other obligations subject to agreed remedy
periods (TBD) if capable of remedy

 

  4. cross default, subject to an agreed minimum amount (TBD)



--------------------------------------------------------------------------------

  5. misrepresentation

 

  6. unlawfulness, invalidity of financing documents

 

  7. insolvency, insolvency proceedings

 

  8. cessation of business

 

  9. MAC

 

  10. Material Litigation

Security

All assets of the Company (other than the intellectual property rights and
similar intangible property of the Company).

Other

Incidental fees (e.g., lender legal fees, recording fees etc.) will be paid by
the Company

Mandatory Prepayment : All funding coming from any other source of funding may
be used to repay the Roquette financing

 

2. Debt financing to be used for the construction of the Phase 3 Facility,
pursuant to Section 5.2(b)

The facility commitment date shall be the date upon which the Board unanimously
agrees to proceed with:

 

  •  

The construction of the Phase 3 Facility as provided in Section 10.4(a)(iii);
and

 

  •  

A funding agreement to be agreed and entered into by Roquette and the Company,
based upon a Phase 3 business plan approved by the Board of the Company.

Funding of Phase 3 will be set up in line with the Phase 3 business plan
approved by the Board of the Company.

Term of Borrowings

Type of Financing

Term loan credit facility. Draw-downs can be made throughout the term of the
facility. Loan documentation shall generally track the corresponding debt
facility documents of Roquette being used to provide such term loan.

Term loans shall have a 10 year maturity, with 10 year amortization and equal
payments over the term.



--------------------------------------------------------------------------------

Reference Interest Rate

*. The Company shall choose the relevant * on the date of draw-down. That
reference interest rate shall reset as of the end of each relevant time period
throughout the term of the loan. Interest and principal shall be paid on a
current basis (annually).

Margin

The margin for any borrowing under the credit facility shall be equal to the sum
of the following items:

 

  •  

*

Roquette shall set up specific funding to match the characteristics of the
funding between Roquette and the Company. Costs of funding shall depend on
market conditions.

 

  •  

*

Example (for illustration purposes only; rates given are not actual):

Assumptions:

*

Points/Commitment Fees, Etc.

The Company will be obligated to pay to Roquette, on the facility commitment
date, a commitment fee equal to *.

Covenants

 

  1. Financial Covenants (based on semi-annual audited financial statements)

The financial covenants will be agreed between Roquette and the Company shortly
before the applicable facility commitment date, based upon a Phase 3 business
plan approved by the Board of the Company. The type of covenants and terms of
such covenants will be consistent with industry standards and the financial
structure and financial ratios of the Company.

 

  2. Non Financial Covenants

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  (a) Pari Passu ranking

 

  (b) Material Adverse Change (“MAC”) means in the reasonable opinion of
Roquette a material adverse effect on:

 

  (i) the business, operations, property, condition (financial or otherwise) or
prospects of the Borrower or the Group as a whole;

 

  (ii) the ability of the Company to perform and comply with its obligations
under any financial documents; or

 

  (iii) the validity, legality or enforceability of any financial documents

Information Covenants

Including, subject to additional items as may be reasonably requested:

 

  1. copies of published consolidated annual and half-year audited financial
accounts of the

 

  2. compliance certificate with each set of accounts

 

  3. annual budget

 

  4. notification of default

 

  5. details of any material litigation, arbitration or administrative
proceedings

Events of Default

Subject to appropriate exceptions and remedy in relation to the Company (and,
where relevant, its subsidiaries) including:

 

  1. non-payment (with a 3 business day grace period for
technical/administrative error) under any financing documents

 

  2. any financial covenant breach

 

  3. failure to comply with any other obligations subject to agreed remedy
periods (TBD) if capable of remedy

 

  4. cross default, subject to an agreed minimum amount (TBD)

 

  5. misrepresentation

 

  6. unlawfulness, invalidity of any financial documents



--------------------------------------------------------------------------------

  7. insolvency, insolvency proceedings

 

  8. cessation of business

 

  9. MAC

 

  10. Material Litigation

Security

All assets of the Company (other than the intellectual property rights and
similar intangible property of the Company).

Other

 

  •  

Incidental fees (e.g., lender legal fees, recording fees, etc.) will be paid by
the Company.

 

  •  

Mandatory Prepayment: All funding coming from any other source of funding may be
used to repay the Roquette financing.

 

3. Debt financing to be used for the Company’s additional working capital,
pursuant to Section 5.1(b)

Type of Financing

Revolving credit facility. Draw-downs can be made throughout the term of the
facility. Paybacks of principal will be available for re-borrowing during the
term of the facility. Loan documentation shall generally track the corresponding
debt facility documents of Roquette being used to provide such revolver.

Term of Facility

Five (5) years from the facility commitment date. The facility commitment date
for the financing shall be on or after July 12, 2012, as determined by the Board
based upon the Company’s working capital needs.

Term of Borrowing

6 or 12 months from the draw-down of any loan under the credit facility.

Reference Interest Rate

* of the relevant period of withdrawal (i.e., the applicable * rate
corresponding to the term of the loan, set on or about two (2) days before the
borrowing date). Interest and principal of each withdrawal shall be paid with a
single repayment on the maturity date of the withdrawal.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Margin

The margin for any borrowing under the credit facility shall be equal to the
Roquette Lending Margin plus *.

The Roquette Lending Margin shall mean *. At each anniversary date of the
facility commitment date, the Roquette Lending Margin will be modified to
reflect *.

Example (for illustration purposes only; rates given are not actual):

Assumptions:

*

Points/Commitment Fees, Etc.

The Company will be obligated to pay to Roquette, on the facility commitment
date, a commitment fee equal to *.

Upon each anniversary of the facility commitment date, the rate of the
commitment fees will be reviewed to integrate the terms of the credit lines
negotiated during the preceding year.

Example (for illustration purposes only; rates given are not actual):

Assumptions:

*

*

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Covenants

 

  1. Financial Covenants (based on semi-annual audited financial statements)

The financial covenants will be agreed between Roquette and the Company shortly
before the applicable facility commitment date, based upon the then current
business plan of the Company. The type of covenants and terms of such covenants
will be consistent with industry standards and the financial structure and
financial ratios of the Company.

 

  2. Non Financial Covenants

 

  (a) Pari Passu ranking

 

  (b) Material Adverse Change (“MAC”) means in the reasonable opinion of
Roquette a material adverse effect on:

 

  (i) the business, operations, property, condition (financial or otherwise) or
prospects of the Company;

 

  (ii) the ability of the Company to perform and comply with its obligations
under financial documents; or

 

  (iii) the validity, legality or enforceability of financial documents.

Information Covenants

Including, subject to additional items as may be reasonably requested:

 

  3. copies of published consolidated annual and half-year audited financial
accounts of the Company

 

  4. compliance certificate with each set of accounts

 

  5. annual budget

 

  6. notification of default

 

  7. details of any material litigation, arbitration or administrative
proceedings

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Events of Default

Subject to appropriate exceptions and remedy in relation to the Company (and,
where relevant, its subsidiaries) including:

 

  8. non-payment (with a 3 business day grace period for
technical/administrative error) under any financing documents

 

  9. any financial covenant breach

 

  10. failure to comply with any other obligations subject to agreed remedy
periods (TBD) if capable of remedy

 

  11. cross default, subject to an agreed minimum amount (TBD)

 

  12. misrepresentation

 

  13. unlawfulness, invalidity of financing documents

 

  14. insolvency, insolvency proceedings

 

  15. cessation of business

 

  16. MAC

 

  17. Material Litigation

Security

All assets of the Company (other than the intellectual property rights and
similar intangible property of the Company).

Other

Incidental fees (e.g., lender legal fees, recording fees etc.) will be paid by
the Company

Mandatory Prepayment : All funding coming from any other source of funding may
be used to repay the Roquette financing.